Title: To Thomas Jefferson from Craven Peyton, 6 February 1801
From: Peyton, Craven
To: Jefferson, Thomas



Dear Sir
Shadwell 6th Feby 1801

In consequence of James Hendersons being absent it has prevented my Answering yours of the 16 Jany. sooner. immediately on his return I informd him I woud purchase the two shears of Land on the turms which he had offard me he then informd of his purchasing them of Two of his Brothars of the Ages of 20½ & 19½ years but he woud. Oblige him self to make a good title & I shoud have them on the turms which Mr. Kerr soald me, to which I exceeded to On Fryday next we are to Close finally, & I shall push him to get John Henderson to Join in the Obligation with him, was I acting for myself I shoud suppose him sufficient. Watson & Snelson valud. the flat Land at 60/ the Arrible fields at 30/ & forrest Lands at 8/ 10/ ⅌ Acre including the Widows dower Lands & improvements, it makes each share Worth £102.2s0d the improvements I beliave were valued by your self, which Are the House the Widow lives in & the House above, I made application to Tucker Woodson whom James Henderson soald One share to, he Observd his Cost him five Hundred Dollars therefore he coud not take less, & was there to be an opinion that you wishd to purchase they Coud. not be had I think for near that money. J. Henderson is Anxious to have divition. On a supposition that you might wish to be present, I have as yet prevented it. he is fully impressd with An idea that his dam is to come down this summar, by removeing the Mill a few Hundred yards below Nature has done so much for the situation that it will require no dam, On a divition shoud that spot fall to him Or some of the Legatees that are quite young he woud. remove the Mill instantly at A very small expence, you will please let me hear from you, Any thing furthar which I can do will give me pleasure. As to Money I hope you will consult your Own Convenience, we are all exceedingly Anxious to no the decision of Congress on the ensuing Election. shoud they not Act in conformity  ity to the wish of three fourths of the People the consequences might become very alarming
I Am with much Respt. Yr Mst. Ob st.

C Peyton

